ACCEPTED
                                                                                                             03-14-00552-CV
                                                                                                                     4110082
                                                                                                    THIRD COURT OF APPEALS
                                                                                                              AUSTIN, TEXAS
                                                                                                         2/11/2015 2:06:09 PM
                                                                                                            JEFFREY D. KYLE
                                                                                                                       CLERK
                                          No. 03-14-00552-CV
 RAGHUNATH DASS, P. E.,                                                 IN THE THIRD
     Appellant,                                                                        FILED IN
                                                                                3rd COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
 v.                                                                 COURT     OF APPEALS
                                                                                 2/11/2015 2:06:09 PM
                                                     
 TEXAS BOARD OF                                                                   JEFFREY D. KYLE
                                                                                         Clerk
 PROFESSIONAL ENGINEERS                                                AUSTIN, TEXAS
      Appellee.                                      

      APPELLANT’S AMENDED FOURTH MOTION TO EXTEND TIME TO FILE BRIEF

        Appellant asks the Court to extend the time to file his brief.
                                           A. INTRODUCTION
1.      Appellant is Raghunath Dass, Ph.D., P.E.; Appellee is the Texas Board of Professional
Engineers.
2.      There is no specific deadline to file this motion to extend time. See Tex. R. App. P. 38.6(d).
3.      Appellant’s counsel has again conferred with Appellee’s counsel, who stated that she is
opposed to this motion and the proposed new time to file brief for Appellant.
                                   B. ARGUMENT & AUTHORITIES
4.      The Court has the authority under Texas Rule of Appellate Procedure 38.6(d) to extend the
time to file a brief.
5.      Appellant’s brief is due on February 17, 2015.
6.      Appellant requests an additional 30 days to file his brief, extending the time until March 19,
2015.
7.      Three previous extensions has been granted to extend the time to file Appellant’s brief.
8.      Appellant needs additional time to file his brief because appellant’s attorney continuing
illness and interfering symptoms put him way behind in his work obligations, and while his
optimism caused him to project an earlier recovery and “catch up” day, he is still not yet dug out,
but is getting close to being so. Furthermore, Appellant has recently retained another attorney to
assist Mr. Hall, a solo prctitioner, with the preparation of the brief to address the difficulty the illness
has caused. Additionally, because of unresolved confusion regarding the District Clerk’s filing a


APPELLANT’S AMENDED FOURTH MOTION TO EXTEND TIME TO FILE BRIEF                                  Page 1 of 3
supplemental record as a result of the District Court’s approval of Appellant’s/Plaintiff’s Second
Amended Formal Bill of Exception, Appellant is still trying to get this issue settled, for this
supplement to the record is necessary for the preparation of Appellant’s brief.
                                          C. CONCLUSION
9.     Appellant is requesting an extension of time to file his brief so that appellant’s attorney has
sufficient to time to prepare his brief in a competent and clear manner.
                                             D. PRAYER
10.    For these reasons, Appellant asks the Court to grant an extension of time to file his brief until
March 19, 2015.
                                                       Respectfully submitted,

                                                       JIMMY ALAN HALL, PLLC
                                                       4600 Mueller Boulevard, Suite 2121
                                                       Austin, Texas 78723-3372
                                                       Telephone: 512-722-3190
                                                       Telecopier: 512-857-9195
                                                       jahall@fbjah.com




                                                               State Bar No.08759800

                                                       ATTORNEY FOR APPELLANT




APPELLANT’S AMENDED FOURTH MOTION TO EXTEND TIME TO FILE BRIEF                               Page 2 of 3
                                CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellant’s Amended Fourth
Motion to Extend Time to File Brief has been sent in accordance with the Texas Rules of Appellate
Procedure by electronic service on this 11th day of February, 2015, to:

       Jennifer L. Hopgood
       Assistant Attorney General
       Administrative Law Division
       P.O. Box 12548, Capitol Station
       Austin, Texas 78711-2548
       Telephone: (512) 936-1660
       Facsimile: (512) 320-0167
       jennifer.hopgood@texasattorneygeneral.gov




APPELLANT’S AMENDED FOURTH MOTION TO EXTEND TIME TO FILE BRIEF                         Page 3 of 3